Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Claim 1 substantially recites the limitations:  a system for dynamic termination zone detection for inventory management, the system comprising:  a memory; at least one processor communicatively coupled to the memory; a plurality of radio frequency identification (RFID) tag readers within an item selection area generating RFID tag data associated with a plurality of stationary RFID tags; a tag management component, implemented on the at least one processor, identifies the plurality of stationary RFID tags located within a three-dimensional space outside an item display area based on an analysis of the RFID tag data generated by the plurality of tag readers; a zone detection component, implemented on the at least one processor, that analyzes item data associated with a plurality of items corresponding to the plurality of stationary RFID tags and location data associated with the three-dimensional space using a set of per-item criteria to determine whether the three-dimensional space qualifies as a termination zone, the set of per-item criteria comprising a per-item minimum threshold number of items per unit of the three-dimensional space and a minimum threshold stationary time-period; and an inventory manager component, implemented on the at least one processor, that removes the plurality of items from perpetual inventory associated with the item selection area on condition the three-dimensional space qualifies as the termination zone.
subject matter that may be performed in the mind and limitations viewed as certain methods of organizing human activity, but for the recitation of generic computer components.  That is, other than reciting “RFID readers,” “RFID tags,” and “processor” nothing in the claim precludes the steps from practically being performed in the mind (or with pen and paper as per the October 2019 Update) or from reasonably being viewed as certain methods of organizing human activity (i.e. commercial or sales behaviors).  For example, but for the recited elements, the limitations in the context of this claim encompass collecting data and determining items to remove from inventory.  Accordingly, the claim recites an abstract idea.
The abstract idea is not integrated into a practical application.  As stated above, Claim 1 recites the additional elements of “RFID readers,” “RFID tags,” and “processor” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of facilitating inventory updates), add insignificant extra-solution activity to the abstract idea (i.e. collecting data), and generally link the use of the judicial exception to a particular technological environment or field of use (computer technology) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to update perpetual inventory.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claim is therefore directed to an abstract idea.  
               The additional elements identified in Claim 1 are not sufficient to amount to significantly more than the abstract idea.  Processors and memories with for executing programs have been rendered insufficient to add significantly more to the ineligibility of a claim.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59, (2014).  The RFID readers collecting data from RFID tags as claimed are directed towards devices for mere data gathering (MPEP 2106.05 (g))), and thus, recite routine and conventional practices.  Specifically, applying conventional components for collecting data to an 
Dependent claims 3 and 6-8 do not add “significantly more” to the eligibility of Claim 1, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.   
	Claim 2 recites a set of image capture devices to generate image data.  Generating image data amounts to mental processes but for the recitation of the capturing devices.  The mental processes are not integrated into a practical application as the additional element of image capture devices are recited at a high level of generality such that it amounts to no more than mere instructions to apply the judicial exception.  Accordingly, Claim 2 is directed to an abstract idea.  The image capturing deices for generating image data is insufficient to amount to “significantly more” than the abstract idea as the use of image capturing devices for data collection purposes amounts to well-understood, routine, and conventional activity.  Specifically, in light of MPEP 2106.05 (g), such devices amount to recitations of mere data gathering and are insufficient to provide inventive concept.  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in combination the same as when separately.  Accordingly, Claim 2 is ineligible.  
Claim 4 recites a set of POS devices to generate transaction data.  Generating transaction data amounts to certain methods of organizing human activity but for the recitation of the devices.  The Alice Corp. Pty. Ltd., 134 S. Ct. at 2358-59.  Further, applying conventional communication components to a transactional field does not overcome the rejection in light of MPEP 2106.05 (h) (Field of Use and Technological Environment), wherein transaction performance via a computer that receives and sends information over a network is directed towards a field of use activity.  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in combination the same as when separately.  Accordingly, Claim 4 is ineligible.  
	Claim 5 a set of scanner devices to generate scan data.  Generating data amounts to mental concepts but for the recitation of scanning features.  The mental concepts are not integrated into a practical application as scanner devices are recited at a high level of generality such that the recitation amounts to no more than mere instructions to apply the judicial exception.  Accordingly, Claim 5 is directed to an abstract idea.  The scanner devices for generating data is insufficient to amount to “significantly more” than the judicial exception as the use of scanner devices for generating data amounts to well-understood, routine, and conventional activity.  Specifically, the scanners as claimed are directed towards devices for mere data gathering (MPEP 2106.05 (g))), and thus, recite routine and conventional practices.  Further, applying conventional components for collecting data to an inventory field (i.e. RFID tags and data reader) does not overcome the rejection in light of MPEP 2106.05 (g) (h) (Extra Insignificant Extra-Solution Activity and Field of Use and Technological Environment), wherein collecting and transmitting information is ancillary to the invention and is directed towards mere data gathering.  Moreover, receiving and transmitting data over a network has been found to be well-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kangas (U.S. Patent Application Publication No. 20080001747).  

As per Claim 1, Kangas discloses a system for dynamic termination zone detection for inventory management (Kangas discloses determining removal from detected areas [0006]), the system comprising:
a memory (Kangas discloses a memory (FIG. 10));
at least one processor communicatively coupled to the memory (Kangas discloses a processor (FIG. 10));
a plurality of radio frequency identification (RFID) tag readers within an item selection area generating RFID tag data associated with a plurality of stationary RFID tags (Kangas discloses RFID readers and items with RFID tags [0007] [0018] [0021] [0023]);
a tag management component, implemented on the at least one processor, identifies the plurality of stationary RFID tags located within a three-dimensional space outside an item display area based on an analysis of the RFID tag data generated by the plurality of tag readers (Kangas discloses items removed from a protected area [0029] [0044]);
a zone detection component, implemented on the at least one processor, that analyzes item data associated with a plurality of items corresponding to the plurality of stationary RFID tags and location data associated with the three-dimensional space using a set of per-item criteria to determine whether the three-dimensional space qualifies as a termination zone (Kangas discloses the processor determining item information [0007] and determining that the item is outside of a protected area [0029] and determining that the item is not purchased and therefore is in a stolen state [0031]), the set of per-item criteria comprising a per-item minimum threshold number of items per unit of the three-dimensional space and a minimum threshold stationary time-period (Kangas discloses at least one item outside of the protected area (i.e. minimum threshold per unit of the three-dimensional space) and a timer for determining whether the items outside of the protected area are stolen [0049-0053]); and
an inventory manager component, implemented on the at least one processor, that removes the plurality of items from perpetual inventory associated with the item selection area on condition the three-dimensional space qualifies as the termination zone (Kangas discloses removing items from inventory that are rendered stolen [0031]).  

As per Claim 3, Kangas discloses a notification component, implemented on the at least one processor, that sends a notification to a user to visually inspect the three-dimensional space for a presence of the at least one item in the plurality of items within the three-dimensional space [0052]; a verification component, implemented on the at least one processor, that analyzes a user response received from a user device associated with the user to verify whether the at least one item in the plurality of items is physically present within the three-dimensional space, wherein the verification component verifies the three-dimensional space as the termination zone on condition a confirmation of an absence of the at least one item within the three-dimensional space is received from the user device [0053]; and the inventory manager component, implemented on the at least one processor, that updates the PI to add the at least one item to the PI on condition the response received from the user device confirms the presence of the at least one item within the three-dimensional space (Kangas discloses no longer flagged as stolen on the list [0053]).  

As per Claim 4, Kangas teaches a set of point-of-sale (POS) devices generated transaction data associated with at least one item in the plurality of items (FIG. 3) [0058-0059]; a verification component, implemented on the at least one processor, that analyzes the transaction data to determine whether the at least one item in the plurality of items is associated with a transaction after removal of the item from the PI [0045-0046]; and the zone detection component, implemented on the at least one processor, that re-designates the three-dimensional space as a non-termination zone, wherein the plurality of items not associated with the at least one transaction is added back to the PI [0047].  

As per Claim 5, Kangas discloses a set of scanner devices generating scan data identifying one item physically present within the item selection area [0007] [0008] [0024-0025]; and the zone detection component, implemented on the at least one processor, that re-designates the three-dimensional space as a non-termination zone on condition the at least one item physically present within the item selection area is an item in the termination zone [0047]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kangas (U.S. Patent Application Publication No. 20080001747) in view of Jain et al. (U.S. Patent Application Publication No. 20150269818).  

As per Claim 2, Kangas discloses a set of image capture devices associated with the three-dimensional space within the item selection area generating image data associated with the plurality of stationary RFID tags [0028] [0044]; and the inventory manager component, implemented on the at least one processor, that updates perpetual inventory (PI) to add the at least one item to the PI on condition the at least one item is identified as physically present within the three-dimensional space based on the analysis of the image data (FIGs. 3, 7) [0053].
Kangas does not explicitly disclose but Jain et al. do teach a verification component, implemented on the at least one processor, that verifies the termination zone based on an analysis of the image data using item recognition analytics indicating an absence of the plurality of items within the three-dimensional space [0031-0034].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kangas with a verification component, implemented on the at least one processor, that verifies the termination zone based on an analysis of the image data using item recognition analytics indicating an absence of the plurality of items within the three-dimensional space as seen in Jain et al. in order to mitigate scenarios of detached tags, thereby maintaining accuracy in updating inventory [0002-0003].  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kangas (U.S. Patent Application Publication No. 20080001747) in view of Chaubard et al. (U.S. Patent Application Publication No. 20180260772).  

As per Claim 6, Kangas does not explicitly disclose but Chaubard et al. do teach a machine learning component, implemented on the at least one processor, that analyzes feedback, transaction data, and item scan data using pattern recognition to update the set of per-item criteria in real-time [0015].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kangas with a machine learning component, implemented on the at least one processor, that analyzes feedback, transaction data, and item scan data using pattern recognition to update the set of per-item criteria in real-time as seen in Chaubard et al. in order to .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kangas (U.S. Patent Application Publication No. 20080001747) in view of Stubbs (U.S. Patent No. 10207868).  

As per Claim 7, Kangas does not explicitly disclose but Stubbs does teach the set of per-item criteria further comprises at least one of a rate of item accumulation within the three-dimensional space, removal frequency for a set of RFID tags within the three-dimensional space, a minimum amount of space to accommodate a single item, or a maximum item concentration for a predetermined amount of space (Col 12 Lines 17-39).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kangas with the set of per-item criteria further comprises at least one of a rate of item accumulation within the three-dimensional space, removal frequency for a set of RFID tags within the three-dimensional space, a minimum amount of space to accommodate a single item, or a maximum item concentration for a predetermined amount of space in order to increase accuracy in applying item criteria, thereby increasing predictability in the system, and thus decreasing error.  One having ordinary skill in the art would be motivated to make this modification in order to decrease wasted time in applying erroneous item criteria, thereby increasing efficiency in retail centers, and thus enhancing store operations.  These inventions when viewed in a combined state would yield predictable results in facilitating inventory monitoring.  

Allowable Subject Matter
	Claim 8 is allowable over the prior art but is objected to for depending on a rejected base claim and is subject to the 101 rejection above.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/N.E.B./Examiner, Art Unit 3627     


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627